Citation Nr: 0943026	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-33 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for upper spine condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to June 1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
an upper spine condition. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claimed that he injured his upper spine while on 
active duty in Korea in 1972.  A review of the record reveals 
no treatment records from 1972.  It is unclear whether these 
records are available or whether any attempt has been made to 
locate these records.  Additionally, the Veteran informed the 
RO that he would submit copies of these records; however none 
were received. 

In July 2006 the Veteran reported that he received post 
service treatment at the VA in Oklahoma City, Oklahoma from 
January 1983 to December 1986 and at the VA in Loma Linda, 
California from January 1987 to the present.  A review of 
record reveals that the VA records are incomplete and do not 
cover the entire treatment time period claimed by the 
Veteran.  These additional treatment records must be 
obtained.   


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all available service treatment 
records from 1972.  Document any and all 
negative responses. 

2. Obtain and associate with the claims 
file all available VA medical records 
concerning treatment received by the 
Veteran for his claimed neck and lower 
back conditions, not already associated 
with the claims file, to include all 
records from the VAMC in Oklahoma City, 
Oklahoma, and the VAMC in Loma Linda, 
California. 

3. Ask the Veteran to submit any service 
treatment records, VA or private treatment 
records he has related to his claimed 
upper spine condition.  

4.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

